--------------------------------------------------------------------------------

Exhibit 10.1

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.


SPA

STOCK PURCHASE AGREEMENT

THIS Restricted Stock Purchase Agreement (the “Agreement”), made on November 30,
2011(the “Effective Date”), is by and between, Alessandro D’Alesio (“Mr. D’
Alesio,” who is the Chief Executive Officer (Amministratore Unico) of the
Company), an individual, Alfa Sistemi Telemedia Srl, an Italian corporation (the
“Company”), Maria Fausto Greco (“Ms. Greco”), an individual, who owns 99% of the
Company, Aldo Greco (“Mr. Greco,” collectively with Ms. Greco, the “Sellers”),
an individual, who owns 1 % of the Company (and Kranem Corporation, a Colorado
corporation (the “Purchaser”). Mr. D’Alesio, Ms. Greco, Mr. Greco, the Company
and the Purchaser are hereinafter sometimes referred to collectively as the
“Parties” and individually as a “Party.”

WHEREAS, the Purchaser wishes to purchase from the Sellers all of the
Purchaser’s shares of the of the Company (the “Company Shares”) under the terms
and conditions of this Agreement;

WHEREAS, the Sellers desire to sell to the Purchaser the Company Shares under
the terms and conditions of this Agreement; and

WHEREAS, the Company consents to the sale of the Company Shares by the Sellers
to the Purchaser under the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, receipt of which is hereby acknowledged,
the Parties to this Agreement agree as follows:

1. Sale of the Shares.

(a) Sale of the Shares. The Sellers agree to sell to the Purchaser and the
Purchaser agrees to purchase the Company Shares for a total price ***** (the
“Purchase Price”), part of which shall be paid in cash and part of which shall
be paid in the common stock of the Purchaser (the “Common Stock”) as follows:
(a) ***** in cash (the “Cash Consideration”), which shall be wired to the bank
account specified by the Sellers on the later of (i) six months of the Effective
Date or (ii) the date of the Company’s next financing (the “Next Financing”);
and (b) ***** shares of the common stock (the “Common Stock”) of the Purchaser
(the “Stock Consideration” or the “Purchaser Shares”), which is worth
approximately ***** at the current market price of $1.0 per share and shall be
issued to the Sellers at the Closing.

(b) Closing; Delivery. The closing of this Agreement shall take place on the
Effective Date at the Purchaser’s offices at 10:00 a.m., California standard
time, or at such other time and place as the Sellers, the Company and the
Purchaser mutually agree (the “Closing”). At the Closing, the Sellers shall
deliver or cause the Company to deliver to the Purchaser the stock certificate
for the Company Shares in the name of the Sellers. The Purchaser shall deliver
or cause its transfer agent to deliver to the Sellers the stock certificate in
the name of the Sellers as soon as possible after the Closing.

1 of 8

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.


SPA

(c) Restricted Securities. The Sellers hereby confirm that they have been
informed that the Purchaser Shares are “restricted securities” under the
Securities Act of 1933, as amended (the “1933 Act”). The Sellers, jointly and
severally, acknowledge that the Purchaser Shares may not be resold or
transferred unless the Purchaser Shares are first registered under the federal
securities laws or unless an exemption from such registration is available. Each
Seller hereby acknowledges that he/she is prepared to hold the Purchaser Shares
for an indefinite period. Each Seller acknowledges that he/she is aware that
Rule 144 of the Securities and Exchange Commission issued under the 1933 Act is
not presently available to exempt the sale of the Purchaser Shares from the
registration requirements of the 1933 Act. The Parties acknowledge that the
requirements of Rule 144 are subject to change at any time.

(d) Disposition of the Shares. Subject to the terms of this Agreement, each
Seller hereby agrees that he/she shall transfer, sell or otherwise dispose of
the Purchaser Shares in accordance with Rule 144. The Purchaser shall not be
required to transfer on its books any Purchaser Shares, which have been sold or
transferred in violation of the provisions of this Agreement. The Purchaser
shall not be required to treat any transferee to whom the Purchaser Shares have
been transferred in contravention of this Agreement as the owner of the
Purchaser Shares.

(f) Transfer Restrictions.

(i) Definition of Owner. For purposes of this Agreement, the term “Owner” shall
include each Seller and all subsequent holders of the Purchaser Shares, who
derive their ownership through a permitted transfer from each Seller in
accordance with subsection 1(f)(ii) below.

(ii) Restriction on Transfer. The Owner shall not transfer, assign, encumber or
otherwise dispose of any of the Purchaser Shares without the prior written
consent of the Purchaser.

(iii) Obligations of Transferee. Each person to whom the Purchaser Shares are
transferred by means of one of the permitted transfers must, as a condition
precedent to the validity of such transfer, acknowledge in writing to the
Purchaser that such person is bound by the provisions of this Agreement.

(g) Company Consent. The Company hereby consents to the sale of the Company
Shares by the Sellers to the Purchaser and agrees to take whatever steps and
file or issue whatever documents necessary to effectuate the sale of the Company
Shares and the intent of this Agreement.

(h) Employment and Non-compete. As additional consideration for the Purchaser to
purchase the Company Shares from the Sellers and issue the Purchaser Shares to
the Sellers, the Sellers and Mr. D’Alesio hereby covenant to the Purchaser that
Mr. D’Alesio, to the greatest extent allowed under applicable law, will (i)
continue to work for the Company as the Chief Executive Officer (Amministratore
Unico) at an annual salary of ***** (which salary shall be reviewed annually by
the Board), for five years from the Effective Date provided the Company does not
significantly change his responsibilities or his compensation; and (ii) not work
for a competitor of the Company nor compete with the Company for two years after
his termination by the Company.

2 of 9

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.


SPA

(i) *************************************************.

(j) Breakup Fee. The Purchaser agrees to pay to the Sellers ***** (split by the
percent ownership of Ms. Greco and Mr. Greco) a breakup fee if the transaction
does not close at the later of (i) six months of the Effective Date or (ii) the
closing of the Next Financing, provided that the closing is not delayed or
prevented by the acts of Ms. Greco, Mr. Greco, Mr. D’Alesio, or the Company.

2. Representations and Warranties of the Company and the Sellers. The Company
and each Seller, jointly and severally, hereby represents and warrants to the
Purchaser that:

(a) Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of Italy
and has all requisite corporate power and authority to carry on its business as
now conducted and as proposed to be conducted.

(b) Authorization. All corporate action on the part of the Company, its
officers, directors and shareholders necessary for the authorization, execution
and delivery of this Agreement and the authorization, sale, issuance and
delivery of the Company Shares and the performance of all obligations of the
Company hereunder has been taken or will be taken prior to the Closing.

(c) Valid Obligations. The Agreement, when executed and delivered by the
Sellers, Mr. Alesio and the Company, shall constitute valid and legally binding
obligations of the Sellers and the Company, enforceable against the Sellers and
the Company in accordance with their terms.

(d) Outstanding Company Shares. The Company Shares constitute all of the
outstanding stock of the Company and there are no shareholders of the Company
other than the Sellers.

(e) Capital Stock. All the outstanding capital stock of the Company, including
the Company Shares, is validly issued, fully paid and nonassessable. All
outstanding the Company capital stock has been issued in full compliance with
applicable law.

(f) Intellectual Property. The Company exclusively owns all right, title and
interest to and in the Company’s intellectual property described to the
Purchaser during discussions in connection with this Agreement free and clear of
any Encumbrances.

3 of 9

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.


SPA

(g) Assets. The Sellers own, and has good and valid title to, all of the assets
set forth in the Company’s financial statements, given to the Purchaser during
discussions in connection with this Agreement, free and clear of any
encumbrances.

(h) Articles of Incorporation. The Company and the Sellers have delivered to the
Purchaser accurate and complete current copies of the Company’s articles of
incorporation and bylaws.

(i) Financial Statements. The Company and the Sellers have delivered to the
Purchaser accurate and complete current copies of the Company’s financial
statements, which shall cover the period through the end of the second quarter
of 2011 (“Financial Statements”).

(j) Legal Requirements. The Company is in full compliance with each legal
requirement that is applicable to it or to the conduct of its business or the
ownership or use of any of its assets and the Company has at all times been in
full compliance with each legal requirement that is or was applicable to it or
to the conduct of its business or the ownership or use of any of its assets.

(k) Full Disclosure. This Agreement does not contain any untrue statement of
fact and does not omit to state any fact necessary to make any of the
representations, warranties or other statements or information contained therein
not misleading. All of the information regarding the Company and its business,
condition, assets, liabilities, operations, financial performance, net income
and prospects that has been furnished to the Purchaser or any of the Purchaser’s
Representatives by or on behalf of the Sellers or the Company is accurate and
complete in all respects. Each Seller agrees and acknowledges that, if a
liability or debt owed by the Company on the Effective Date has not been
previously identified in writing in the Financial Statements given to the
Purchaser on or before the Effective Date will be transferred to and become the
liability and debt of the Sellers and shall not be a liability or debt of the
Company or the Purchaser.

3. Representations and Warranties of the Sellers. Each Seller hereby severally
represents and warrants to the Purchaser that:

(a) Purchase Entirely for Own Account. The Purchaser Shares (“Securities”) to be
acquired by each of the Sellers will be acquired for investment for the Seller’s
own account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and each of the Sellers has no present
intention of selling, granting any participation in, or otherwise distributing
the same.

(b) Knowledge. Each Seller is aware of the Purchaser’s business affairs and
financial condition and has acquired sufficient information about the Purchaser
to make an informed and knowledgeable decision to acquire the Securities.

(c) Restricted Securities. Each Seller understands that the Securities are
“restricted securities” under applicable U.S. federal and state securities laws.
Each Seller acknowledges that the Company has no obligation to register or
qualify the Securities for resale.

4 of 9

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.


SPA

(d) Accredited Investor. Each Seller is an “Accredited Investor” as defined in
Rule 501(a) of Regulation D promulgated under the Act.

4. Representations and Warranties of the Purchaser. The Purchaser hereby
represents and Warrant to each Seller that

(a) Organization, Good Standing and Qualification. The Purchaser is a
corporation duly organized, validly existing and in good standing under the laws
of California and has all requisite corporate power and authority to carry on
its business as now conducted and as proposed to be conducted.

(b) Authorization. All corporate action on the part of the Purchaser, its
officers, directors and shareholders necessary for the authorization, execution
and delivery of this Agreement and the authorization, sale, issuance and
delivery of the Purchaser Shares and the performance of all obligations of the
Purchaser hereunder has been taken or will be taken prior to the Closing.

(c) Valid Obligations. The Agreement, when executed and delivered by the
Purchaser, shall constitute valid and legally binding obligations of the
Purchaser, enforceable against the Purchaser in accordance with their terms.

(d) Capital Stock. All of the outstanding capital stock of the Purchaser is, and
upon issuance of the Purchaser Shares pursuant to this Agreement, all of the
Purchaser Shares will be, validly issued, fully paid and nonassessable. All
outstanding the Purchaser’s capital stock has been issued in full compliance
with applicable law.

5. Conditions of the Purchaser’s Obligations at Closing. The obligations of the
Purchaser to each Seller under this Agreement are subject to the fulfillment, on
or before the Closing, of the following conditions, unless otherwise waived:

(a) Representations and Warranties. The representations and warranties of each
Seller and the Company contained in Sections 2 and 3 shall be true on and as of
the Closing with the same effect as though such representations and warranties
had been made on and as of the date of the Closing.

(b) Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any country
or state that are required in connection with the lawful issuance and sale of
the Securities pursuant to this Agreement shall be obtained and effective as of
the Effective Date.

6. Conditions of the Sellers’ Obligations at Closing. The obligations of each
Seller under this Agreement are subject to the fulfillment, on or before the
Closing, of the following conditions, unless otherwise waived:

5 of 9

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.


SPA

(a) Representations and Warranties. The representations and warranties of the
Purchaser contained in Section 4 shall be true on and as of the Closing with the
same effect as though such representations and warranties had been made on and
as of the Closing.

(b) Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of country or
any state that are required in connection with the lawful issuance and sale of
the Securities pursuant to this Agreement shall be obtained and effective as of
the Closing.

7. Miscellaneous.

(a) Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the Parties. Nothing in this Agreement, express or implied, is
intended to confer upon any Party other than the Parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

(b) Governing Law; Venue. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the Parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law. The Parties
acknowledge that any action brought by a Party to interpret or enforce any
provision of this Agreement shall be brought in, and the other Parties agree to
and do hereby, submit to the jurisdiction and venue of, the courts of Santa
Clara County in the state of California.

(c) Facsimile and Counterparts. This Agreement may be signed by facsimile and
executed in two or more counterparts, each of which shall be deemed an original
and all of which together shall constitute one instrument.

(d) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

(e) Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by courier, overnight delivery service or confirmed facsimile, or forty-eight
(48) hours after being deposited in the U.S. mail as certified or registered
mail with postage prepaid, if such notice is addressed to the Party to be
notified at such Party’s address or facsimile number is set forth in such
Party’s files.

(f) Finder’s Fee. Each Party represents that it neither is nor will be obligated
for any finder’s fee or commission in connection with this transaction. Each
Party agrees to indemnify and to hold harmless the other Parties from any
liability for any commission or compensation in the nature of a finder’s fee
(and the costs and expenses of defending against such liability or asserted
liability) for which such Party or any of its officers, employees, or
representatives is responsible.

6 of 9

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.


SPA

(g) Amendments and Waivers. Any term of this Agreement may be amended or waived
only with the written consent of the Company and the holders of at least a
majority in interest of the Note. Any amendment or waiver affected in accordance
with this Section 7(g) shall be binding upon the Purchaser and the transferee of
the Securities, the future holder of all such Securities, and the Company.

(h) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the Parties agree to renegotiate such
provision in good faith, in order to maintain the economic position enjoyed by
the Party as close as possible to that under the provision rendered
unenforceable. In the event that the Parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of the
Agreement shall be enforceable in accordance with its terms.

(i) Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement between the Parties hereto pertaining to the
subject matter hereof, and any and all other written or oral agreements existing
between the Parties hereto are expressly canceled.

(j) Exculpation. Each Seller acknowledges that he/she is not relying upon any
person, firm or corporation, other than the Purchaser and its officers and
directors, in making its decision to accept the Purchaser Shares as partial
consideration for his sale of the Company Shares.

(k) Sellers Remedies. In addition to any other remedy available to the Sellers
at law or in equity, each Seller, at such Seller’s option, may require the
Purchaser to (i) return the Company Shares to the Sellers if the Purchaser does
make the Cash Contribution as set forth in Section 1(a) above; or (ii) issue an
additional ***** of the Purchaser common stock at the same price as the
Purchaser Shares.

(l) Purchaser Remedies. In addition to any other remedy available to the
Purchaser at law or in equity, if (i) either of the Seller or the Company
breaches this Agreement or (ii) the Purchaser discovers within one year of the
Effective Date that the representations and warranties set forth in Sections 2
or 3 above are not true and accurate, the Purchaser, at the Purchaser’s option,
may (iii) cancel this Agreement and require each Seller to refund the Cash
Contribution and return the Purchaser Shares; or (iv) require each Seller to
return ***** of the Cash Contribution.

(m) Waiver. No failure on the part of any Party to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of any Party
in exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy.

7 of 9

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.


SPA

(n) Further Assurances. Each Party hereto shall execute and/or cause to be
delivered to each other Party hereto such instruments and other documents, and
shall take such other actions, as such other Party may reasonably request for
the purpose of carrying out or evidencing any of the Transactions.

[REST OF PAGE INTENTIONALLY LEFT BLANK]

 

 

8 of 9

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.


SPA

IN WITNESS WHEREOF, the Parties have executed this Stock Purchase Agreement as
of the Effective Date.

THE PURCHASER THE SELLERS     Signature: /s/ Ajay
Batheja                                Signature: /s/ Aldo
Greco                             Name: Ajay Batheja Name: Aldo Greco Title:
President and CEO     Signature: /s/ Maria Fausto Greco              THE COMPANY
Name: Maria Fausto Greco     Signature:/s/ Alessandro D’Alesio                 
Signature: /s/ Alessandro D’Alesio            Name: Alessandro D’Alesio Name:
Alessandro D’Alesio Title: President and CEO  

The symbol ‘*****’ in this exhibit indicates places where information has been
omitted
pursuant to a request for confidential treatment and filed separately with the
SEC.


9 of 9

--------------------------------------------------------------------------------